Title: To Alexander Hamilton from William S. Smith, 29 April 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir—
            Union Brigade april 29th. 1800
          
          I have the Honor to acknowledge the receipt of your Letter of the 23d. relative to the General orders of the 11th. of March not being complied with by the 12th. Regt. I immediately wrote a note to Major Fondy demanding the reasons for this apparent neglect, the enclosed No. 1. is his answer, which is respectfully submitted,
          The Paymaster of the 12th. Regt. was in New York attending at the office of the Deputy Paymaster General from the beginning of march to the morning of the 14th. he arrived in Camp that night, and the next & several subsequent Day’s, were spent by him in paying the Regt. for the month of January—Immediately after closing which business and arranging the Pay rolls for the months of Feby & march, which were to be based on the muster of the first the monday of April, he proceeded with great assiduity, to make up the Regimental accounts preparatory to the inspection—No. 2 is a Copy of the Paymaster & Clothiers return inserted in the General Regimental inspection return, of the 7th. inst. Submitted by Capt. White, Brigade Inspector on the 12th. inst. to your perusal—The neglect on the part of the Paymaster, of the 12th. I am in hopes will not appear so highly censurable, when as his duty calls him frequently from the Regt. and he has it not in his power, to become at times promptly acquainted with orders Issued—In addition to which I very early demanded the attention of Major Fondy, to the General & Brigade orders, that they should be regularly communicated to the 12th. & properly recorded in the Adjutants Book & that all returns, called for from the 12th. by the one or the other, he was to superintend & see they were correctly and promptly executed—No. 1. will I hope be satisfactory—If not I have not the least wish to shelter the Paymaster of the 12th. from merited Censure, or punishment—He is at present in New York waiting for the pay of February & March & if I am rightly informed is every day more or less with the Deputy Paymaster General, who I suppose, could very readily by a personal communication, get every neglect, remedied & every error rectified—If the Paymaster was here I should have demanded a statement from him, & have reported promptly—but being absent, I submit to you the propriety of sending for him, perhaps he may have it in his power to make a more satisfactory statement than this which is respectfully submitted by—Sir Your most Obedt. Humble Servt.
          
            W. S. Smith Lt. Colo. of ye. 12th
          
        